Citation Nr: 1011158	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extraschedular rating for IBS under the 
provisions of 38 C.F.R. § 3.321(b)(1).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to January 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for IBS 
and assigned a 10 percent rating.  During the course of the 
appeal, the RO increased the evaluation to 30 percent 
effective June 21, 2006.  The Board subsequently granted the 
Veteran a 30 percent disability from January 24, 2002 to June 
20, 2006.  The Board also referred the Veteran's claim to the 
Director of Compensation and Pension for consideration of an 
extraschedular evaluation.

In June 2005, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

This case was before the Board in February 2007 and June 
2009.  It is now before the Board for further appellant 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2009, the Board determined that the Veteran's 
service-connected irritable bowel syndrome warranted a 
referral to VA's Under Secretary for Benefits or the Director 
of Compensation and Pension for consideration of an 
extraschedular evaluation for irritable bowel syndrome under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Assignment of an 
extraschedular rating in the first instance is limited to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Service under 38 C.F.R. § 3.321(b)(1).  See also 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Pursuant to the 
Board's referral, the Director of Compensation issued an 
Advisory Opinion in December 2009 stating that an 
extraschedular evaluation of irritable bowel syndrome under 
provision of 38 C.F.R. § 3.321(b)(1) was not warranted.

The Board finds that further development is needed before the 
Board can adjudicate the Veteran's claim.  The Veteran 
reported that his IBS has caused excessive interference with 
his employment. During the June 2005 hearing, the Veteran 
stated that he had missed 50 to 60 days of work in the last 
year due to his IBS.  The Veteran also submitted a letter 
from his former employer who stated that the Veteran had 
problems with absenteeism due to his medical problems.  The 
employer further noted that the Veteran usually exhausts his 
vacation and sick time early in the year and has to make up 
time by coming in on his day off or working extra hours in 
order to be paid.  The Veteran has since reported that he 
stopped working for his former employer at the newspaper 
because he had an episode of diarrheal incontinence where 
other employees witnessed the event and he felt too 
embarrassed to continue to work there. The Veteran has found 
a new position at Ft. Gordon where he has expeditious toilet 
access.

The Board finds that a new examination is necessary in order 
to obtain an opinion as to whether the Veteran's severe IBS 
causes "marked interference with employment."  The Board 
notes that the appropriate standard for consideration is not 
whether the Veteran is capable of securing and maintaining 
substantially gainful employment consistent with his 
education and occupational experience due solely to all his 
service-connected disabilities, as is the standard for 
determining entitlement to a total rating based on individual 
unemployability.  Instead, an opinion is needed as to whether 
the Veteran's severe IBS causes "marked interference with 
employment" as been described by the Veteran.

The Board finds that there is inadequate information 
regarding the Veteran's current job.  The AMC should request 
further information from the Veteran regarding the effects of 
IBS on his job.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to 
provide information on his current 
employer and explain how his IBS affects 
his current position.  The Veteran should 
be asked how many days of work he misses 
each year due to his IBS.  

2.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his IBS.  The Veteran's 
claims file and this entire remand must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file.  The 
examiner should ask the Veteran how many 
days a year the Veteran misses from work 
due to his disability.

All tests and studies deemed necessary by 
the examiner should be performed.  

The examiner is requested to describe the 
degree of symptomatology, particularly in 
terms of the frequency of abdominal 
distress, diarrhea, and constipation.

The examiner also should provide an 
opinion as to whether the Veteran's 
severe IBS causes marked interference 
with employment or entails frequent 
periods of hospitalization

3.  The report of the aforementioned VA 
medical examination must be reviewed to 
ensure that the requested opinion and 
information are included.  If any 
deficiencies are found, or clarifications 
are needed, the report must be returned 
to the examiner for completion.

4. After completion of the above 
development, the Veteran's claim must be 
readjudicated.  If the determination of 
any of the claim remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


